SENTENCIA
I
El Municipio de Vega Baja (en adelante Municipio) y la Corporación Nortek Services, Inc. (en adelante Nortek) otorgaron un contrato de ejecución de obra el 17 de febrero de 1995. Dicho contrato establecía que el Municipio paga-ría a Nortek trescientos treinta y siete mil trescientos cin-cuenta y dos dólares con cincuenta y cinco centavos ($337,352.55) por la ejecución del proyecto. Como parte de los requisitos exigidos por el Municipio a Nortek, ésta so-metió fianza por el costo total del proyecto. El contrato contenía una cláusula que prohibía la cesión de todo o parte de dicho contrato a otra persona sin el consenti-miento escrito del Municipio.
Por otra parte, Nortek y el Banco Bilbao Vizcaya (en adelante BBV) otorgaron un contrato de préstamo el 28 de abril de 1995, mediante el cual el banco le extendió a Nor-tek una línea de crédito de seiscientos cincuenta mil dóla-res ($650,000). Para garantizar el pago del préstamo, Nor-tek cedió al BBV el crédito proveniente del contrato de obra que había otorgado con el Municipio de Vega Baja.
Nortek y el BBV otorgaron el acuerdo de cesión sin ob-tener el previo consentimiento del Municipio. El mismo día cuando se otorgaron el contrato de préstamo y el acuerdo de cesión, el BBV notificó el acuerdo al Municipio. Por su parte, el Municipio le contestó al BBV que entendía que el acuerdo era un grave error del banco, y que no había se-guido el trámite requerido por el Municipio para poder reconocerlo. Por ende, el Municipio continuó pagando a Nortek y le hizo la totalidad de los pagos del contrato de obra directamente a dicha corporación, y no al BBV.
Eventualmente, Nortek se acogió a los beneficios de la *55Ley Federal de Quiebras. El BBV, entonces, le envió una carta de cobro al Municipio en concepto de los pagos hechos por el Municipio a Nortek luego de que el BBV le había notificado el contrato de cesión al Municipio. El Municipio hizo caso omiso de la mencionada carta.
El BBV demandó al Municipio por violación de contrato y para el cobro de trescientos treinta y siete mil novecien-tos cincuenta y un dólares con noventa y tres centavos ($337,951.93), más intereses. El Municipio solicitó la des-estimación de la demanda, ya que el contrato de cesión mencionado estaba exceptuado de la aplicación de la Ley de Cesión de Cuentas por Cobrar, 10 L.P.R.A. ant. sec. 581 et seq., al tratarse de un contrato público de construcción pagado con fondos federales y municipales, y cuyo cumpli-miento estaba garantizado mediante fianza. Igualmente, el Municipio hizo referencia a la prohibición de cesión del contrato que expresamente se había incluido en el acuerdo de ejecución de obra.
El BBV se opuso a la moción y adujo que, aunque el contrato no estaba cubierto bajo la Ley de Cesión de Cuen-tas por Cobrar, la cesión podía realizarse bajo las disposi-ciones del Código Civil sobre transmisión de crédito. Se-ñaló el BBV que la cesión obligaba al Municipio, ya que se puede ceder válidamente sin consentimiento previo del deudor, y aún en contra de su voluntad, siempre que se cumpla con el requisito de notificación. Añadió el BBV, que el Municipio había actuado de mala fe al continuar ha-ciendo los pagos a Nortek. El BBV expresó, además, que lo que quedaba prohibido en el contrato de ejecución de obra era ceder el contrato, pero no el crédito.
El Tribunal de Primera Instancia denegó la moción de desestimación. El Municipio acudió al Tribunal de Circuito de Apelaciones, y dicho foro confirmó la decisión del foro de instancia por entender que, en los casos no cubiertos por la Ley de Cesión de Cuentas por Cobrar, aplicaba el Código Civil. El foro apelativo acogió el razonamiento del BBV en *56cuanto a la validez de la cesión sin consentimiento siempre que se notifique al deudor. También concluyó que el con-trato de obra sólo prohibía el traspaso del contrato de cons-trucción, pero que nada disponía en cuanto al traspaso del crédito. '
El Tribunal de Primera Instancia procedió entonces a dictar sentencia sumaria a favor del BBV y ordenó que el Municipio pagara de nuevo la cantidad pagada a Nortek y ahora reclamada por el BBV. El Municipio entonces acudió al Tribunal de Circuito de Apelaciones, para señalar que la sentencia atentaba contra la política pública de proteger las finanzas municipales y la sana administración pública.
El foro apelativo revocó la sentencia apelada por enten-der que la norma de derecho aplicada por el panel apela-tivo en la sentencia anterior era errónea y podía causar una injusticia. Por lo tanto, concluyó el segundo panel que procedía dictar una norma de derecho distinta, haciendo una excepción a la doctrina de la Ley del Caso. El Tribunal de Circuito de Apelaciones señaló que era imperativo que en el caso de autos el Municipio diera su consentimiento a la cesión de los créditos del contrato, puesto que al ceder Nortek el crédito a favor de BBV, el Municipio corría el riesgo de que después Nortek abandonara la ejecución de la obra por carecer de fondos propios.
Oportunamente, el BBV presentó una moción de recon-sideración que fue denegada. Inconforme, el BBV acude ante nos para alegar que el Tribunal de Circuito de Apela-ciones erró: (1) al negarse a aplicar la doctrina de la Ley del Caso y revocar lo resuelto en contrario por otro panel de igual jerarquía, (2) al determinar que el contrato de obra prohibía la cesión del crédito y (3) al concluir que estuvo justificado el Municipio al no cumplir con el acuerdo de cesión.
*57h-H
Este caso llega a nosotros mediante el recurso de apela-ción de una sentencia del Tribunal de Circuito de Apelaciones. Sin embargo, acogimos el recurso como una petición de certiorari, por ser éste el recurso adecuado, y emitimos una orden para mostrar causa por la cual no se debía revocar la sentencia recurrida por carecer el Tribunal de Circuito de Apelaciones de jurisdicción al haberla dictado. Del expediente se desprendía que la apelación del Municipio a dicho foro apelativo fue presentada el 11 de marzo de 1999, sesenta y tres (63) días después del archivo en autos de la notificación de la resolución denegando la reconsideración, tres (3) días pasado el plazo jurisdiccional para la presentación del recurso. El Municipio compareció e incluyó una certificación del Tribunal de Circuito de Ape-laciones de la cual se desprende que el recurso fue presen-tado sesenta (60) días después del archivo en autos de la notificación de la resolución en la que se denegaba la reconsideración. Aclarada esta interrogante procesal, y te-niendo el beneficio de la comparecencia de ambas partes, se expide el auto de certiorari y se dicta sentencia en la que se confirma la decisión del Tribunal de Circuito de Apela-ciones ordenando la desestimación de la demanda.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. El Juez Asociado Señor Her-nández Denton emitió una opinión de conformidad, a la cual se unió el Juez Asociado Señor Corrada Del Río. El Juez Presidente Señor Andréu García y el Juez Asociado Señor Rebollo López no intervinieron.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo

*58— O —